           Case 3:20-cv-00160-AWT Document 20 Filed 04/09/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

     ELAINE ZANAVICH,

                             Plaintiff,                  No. 3:20-cv-00160-AWT

     v.

     ETHICON, INC. and JOHNSON &
     JOHNSON,

                             Defendants.


           AMENDED CONSENT ORDER OF DISMISSAL WITHOUT PREJUDICE

          The parties submit this amended consent order of dismissal without prejudice to correct

plaintiff’s name; this pleading replaces docket number 18.

          This matter having been brought before the Court jointly by the parties, Plaintiff Elaine

Zanavich and Defendants Ethicon, Inc. and Johnson & Johnson, seeking an Order dismissing this

action without prejudice pursuant to Fed. R. Civ. P. 41, and for good cause shown,

          IT IS ON THIS _____ day of ______________, 2020; ORDERED that all claims, cross-

claims, and third party claims between the parties be and are hereby dismissed without prejudice,

each party to bear its own costs and fees. Unless an application is made to reopen the matter prior

to November 30, 2020, Defendants may submit an Order on November 30, 2020, to convert the

dismissal to with prejudice. The Court shall retain jurisdiction for future entry of a dismissal order

with prejudice. Nothing shall preclude the parties from submitting a Consent Order of Dismissal

with prejudice prior to November 30, 2020.


                                          Hon. Alvin W. Thompson U.S.D.J.




121700357.1
         Case 3:20-cv-00160-AWT Document 20 Filed 04/09/20 Page 2 of 3



CONSENT TO AS FOR FORM AND ENTRY this date, April 9, 2020:


 /s/ Robert R. Simpson                           /s/ Dana Lizik
 Robert Reginald Simpson                         Dana Lizik (Admitted Pro Hac Vice)
 Lauren R. Greenspoon                            JOHNSON LAW GROUP
 Carlton Fields, P.C.                            Texas State Bar No. 24098007
 One State Street                                2925 Richmond Avenue, Suite 1700
 Suite 1800                                      Houston, Texas 77098
 Hartford, CT 06103                              (713) 626-9336
 860-392-5040                                    (713) 583-9460 (facsimile)
 Fax: 860-392-5058                               Email: dlizik@johnsonlawgroup.com
 Email: rsimpson@carltonfields.com               Counsel for Plaintiff
 Email: lgreenspoon@carltonfields.com
 Counsel for Defendants Ethicon, Inc., and
 Johnson & Johnson                               /s/ Neal L. Moskow
                                                 Neal Lewis Moskow
                                                 Ury & Moskow
                                                 883 Black Rock Turnpike
                                                 Fairfield, CT 06825
                                                 203-610-6393
                                                 Fax: 203-610-6399
                                                 Email: neal@urymoskow.com
                                                 Counsel for Plaintiff




                                             2
121700357.1
         Case 3:20-cv-00160-AWT Document 20 Filed 04/09/20 Page 3 of 3



                               CERTIFICATION OF SERVICE

        The undersigned hereby certifies that on April 9, 2020, a copy of the foregoing
AMENDED CONSENT ORDER OF DISMISSAL WITHOUT PREJUDICE was sent via
email to the following counsel of record:

   Neal Lewis Moskow, Esq.                               Kelly S. Crawford (To be Admitted Pro Hac Vice)
   Ury & Moskow                                          Maha M. Kabbash (To be Admitted Pro Hac Vice)
   883 Black Rock Turnpike                               Riker Danzig Scherer Hyland & Perretti LLP
   Fairfield, CT 06825                                   Headquarters Plaza
   Tel.: (203) 610-6393                                  One Speedwell Avenue
   Fax: (203) 610-6399                                   Morristown, NJ 07962-1087
   Email: neal@urymoskow.com                             Tel.: (203) 334-4800
                                                         Fax: (203) 333-7178
   Attorneys for Plaintiff Elaine Zanavich               Email: kcrawford@riker.com
                                                                 mkabbash@riker.com

                                                         To Be Admitted Pro Hac Vice Counsel for
                                                         Defendants Johnson & Johnson, and Ethicon, Inc.

   Dana Lizik, Esq. (Pro Hac Vice)
   Johnson Law Group
   2925 Richmond Avenue, Suite 1700
   Houston, TX 77098
   Tel.: (713) 626-9336
   Email: dlizik@johnsonlawgroup.com

   Pro Hac Vice Counsel for Plaintiffs Elaine Zanavich




                                             /s/ Robert R. Simpson
                                             Robert R. Simpson




                                                3
121700357.1
